DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16-22 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require a limitation of “a parameter adjusting process, the parameter adjusting process including: in response to a sputtering voltage in a current main sputtering phase of the two or more sputtering process, adjusting a process parameter of a first pre-sputtering phase in a next first pre-sputtering phase to adjust a sputtering voltage in a next main sputtering phase of the two or more sputtering process”. There is no support in the Specification for  the main sputtering phase of each process to then comprise multiple “main sputtering phases”.
New claim 21 requires a limitation of “adjusting the process parameter includes: in response to the sputtering voltage being high in the current main sputtering phase, increasing a processing time in the next first pre-sputtering phase to reduce the sputtering voltage in the next main sputtering phase of the two or more sputtering process” There is no support in the Specification for this limitation. Examiner notes that para 0026 pointed to by Applicant (see p. 12 Remarks filed 10/13/2022) teaches “when the sputtering voltage in the main sputtering phase is relatively high, the processing time may be increased to reduce the sputtering voltage for the main sputtering phase in a next sputtering process”.
New claim 22 requires a limitation of “adjusting the process parameter includes: in response to the sputtering voltage being low in the current main sputtering phase, increasing a processing time in the next first pre-sputtering phase to reduce the sputtering voltage in the next main sputtering phase of the two or more sputtering process”. There is no support in the Specification for this limitation. Examiner notes that para 0026 pointed to by Applicant (see p. 12 Remarks filed 10/13/2022) teaches “when the sputtering voltage in the main sputtering phase is relatively low, the processing time may be reduced to increase the sputtering voltage for the main sputtering phase in the next sputtering process”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require a limitation of “a parameter adjusting process, the parameter adjusting process including: in response to a sputtering voltage in a current main sputtering phase of the two or more sputtering process, adjusting a process parameter of a first pre-sputtering phase in a next first pre-sputtering phase to adjust a sputtering voltage in a next main sputtering phase of the two or more sputtering process”. It is indefinite as to whether the claim is intended to require that each “main sputtering phase” of each sputtering process has the “parameter adjusting process” multiple ‘first pre-sputtering phases’ and multiple ‘man sputtering phases’, or is intended to require that each sputtering process has the “parameter adjusting process” for only one ‘first pre-sputtering phase’ and one ‘main sputtering phase’.
Claim 1 has been amended to require “a current main sputtering phase” (emphasis added), rendering the claim unclear as to whether “current” is intended to refer to ‘a power main sputtering phase” or “a present main sputtering phase”.
Claim 1 has been amended to require “adjusting a process parameter”, rendering the claim unclear as to the scope of what is intended to be encompassed by a “process parameter”.
Claim 1 has been amended to require “a next main sputtering phase of the two or more sputtering process” (emphasis added), rendering the claim unclear as to whether the “next main sputtering phase” is intended to of a ‘single sputter process’ of the two or more sputtering processes or of “the two or more ‘sputtering processes” is being required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US Patent No. 9,472,384).
With respect to claims 1, 16, and 20, Yamaguchi discloses in figs. 10-11 a method for a sputtering process (abstract; col. 8, lines 1-7; Example 3), wherein each sputtering process includes a presputtering step (i.e. first pre-sputtering phase) [step S1103] of sputtering (i.e. via bombardment) a target material with an inert gas of Ar onto a substrate shutter (i.e. baffle plate) that is configured to shield a substrate (fig. 11; col. 19, lines 54-67; col. 20, lines 22-41), another presputtering step (i.e. second pre-sputtering phase) [step S1107] of sputtering (i.e. via bombardment) a target material compound onto the baffle plate (i.e. substrate shutter), wherein the target material compound is formed from sputtering the target material with the inert gas of Ar and a reactive gas of nitrogen (fig. 11; col. 21, lines 4-10), and then deposition (i.e. main sputtering phase) step S506] starts by opening the baffle plate (i.e. substrate shutter) and sputtering the target material compound onto the substrate (fig. 10; col. 19, lines 42-67; col. 20, lines 1-30; col. 22, lines 53-61). Yamaguchi further discloses in fig. 11 that a sputtering voltage from 1000W is applied to the target material during the first pre-sputtering phase, with the power (and thus sputtering voltage) then stopped before the main sputtering phase, with the sputtering voltage then adjusted to 750W applied to the target material for the main sputtering phase based on the sputtering voltage of the first pre-sputtering phase (col. 20, lines 22-41; col. 22, lines 25-61). As shown in figs. 10-11, the first pre-sputtering voltage is used to adjust the sputtering voltage for the main sputtering phase by a parameter adjusting process, with the parameter adjusting process including that after the main sputtering phase, the substrate is unloaded and a new substrate is loaded, resulting in a main sputtering phase for the new substrate to have the sputtering voltage be adjusted back to the sputtering voltage for a new first pre-sputtering voltage in response to the sputtering voltage of the previous main sputtering phase being complete, and then again adjusting the sputtering voltage from the new first pre-sputtering phase to the next main sputtering phase, and repeating as such for 300 substrates (Example 1; col. 20, lines 22-41; col. 21, lines 25-33; col. 22, lines 25-61; col. 23, lines 1-28 and 47-67; col. 24, lines 1-20).
With respect to claim 17, Yamaguchi further discloses heating the substrate (col. 19, lines 27-29).
With respect to claim 18, Yamaguchi further discloses repeating the sputtering process (e.g. the sputtering process occurs more than twice) (col. 23, lines 1-19 and 47-50).
With respect to claim 19, Yamaguchi further discloses the target material compound is a nitride (col. 19, lines 44-46).
With respect to claims 21 and 22, Yamaguchi further discloses in figs. 10-11 adjusting the process parameter includes adjustment in response to sputtering voltages of the main sputtering phases sputtering voltages of the first pre-sputtering phases (col. 20, lines 22-41; col. 21, lines 25-33; col. 22, lines 25-61; col. 23, lines 1-28 and 47-67; col. 24, lines 1-20), with a processing time between each sputtering process of each substrate increased or decreased being variable (i.e. increased or reduced) based upon desired conditions for each substrate (fig. 11; col. 20, lines 5-67; col. 21, lines 1-49). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-12, 14, and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,640,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-18 of the US Patent would also meet the requirements set forth in claims 1, 5-12, 14, and 16-22 of the current invention.
Claims 1, 5-12, 14, and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,643,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-20 of the US Patent would also meet the requirements set forth in claims 1, 5-12, 14, and 16-22 of the current invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 5 and 6 each require a sputtering method comprising one or more sputtering processes, wherein each sputtering process including: in a first pre-sputtering phase, sputtering a target material on a baffle plate configured to shield a substrate; in a second pre-sputtering phase, sputtering a target material compound on the baffle plate; in a main sputtering phase, sputtering the target material compound on the substrate, wherein the first pre-sputtering phase is used to adjust a sputtering voltage for the main sputtering phase by a parameter adjusting process, the parameter adjusting process including adjusting a process parameter of the first pre-sputtering phase to adjust the sputtering voltage of the main sputtering phase, the process parameter including processing time, wherein the one or more sputtering processes are performed more than twice of detecting, and especially with regards to: recording a sputtering voltage during a main sputtering phase or phases, and in response to the sputtering voltage of the main sputtering phase or phases, changing or adjusting a processing time of the pre-sputtering phase by the specific limitations required in claims 5 and 6.

Response to Arguments
Applicant’s Remarks on p. 12-16 filed 10/13/2022 are addressed below.

Claim Objections
Claim 7 has been amended as suggested by the Examiner; this previous objection is withdrawn.

103 Rejections
On p. 13-15, Applicant argues that Yamaguchi teaches unloading the substrate immediately after deposition, and thus does not teach the new limitation as required by amended claim 1.
The Examiner respectfully disagrees. First, there is no support for this new limitation as discussed above in the 112 rejections. Second, Yamaguchi does teach this new limitation in figs. 10-11 by teaching once sputter deposition is complete on the substrate, a parameter adjusting process is then used on a new substrate to adjust sputtering voltage in response from the previous main sputtering phase to a new first pre-sputtering phase, and then repeating as discussed above in the rejection the sputtering process as taught in figs. 10-11 of adjusting sputtering voltage of a first pre-sputtering for a main sputtering phase. Furthermore claim 1 does not require the same substrate or wafer to be processed multiple times by pre-sputtering phase and main sputtering phases as argued by Applicant (nor does there appear to be support for such as a limitation); claim 1 only requires multiple sputtering processes, which Yamaguchi teaches.
	
Double Patenting Rejections
No Terminal Disclaimers have been filed. In addition Applicant's arguments on p. 15-16 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which Applicant thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0006675 is relevant for teaching a sputtering process comprising first and second pre-sputtering phases comprising inert and/or reactive gases on a shutter (i.e. baffle) plate followed by a main sputtering phase on a substrate, and adjusting a process parameter in response to sputtering voltage being adjusted between the phases of the first and second pre-sputtering phases and main sputtering phase.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794